                                                                            ea- v'sop leeUe o*T,-
                                                                                    ATqoFI
                                                                                     .,
                                                                                        ACED
                                                                                         sO ,vA
                                                                                   MAï 1)5 2g1g
                                                                               JULIA ç.D     ,CLERK
                       U N ITED STATES D ISTRICT CO UR T FOR THE             BY:
                             W ESTERN D ISTRICT OF V IRG N A                       DE      CLERK



IN THE M A TTER O F                 )
                                    )
THE EX TRA D ITION OF               )       CaseNo 7 -
                                                    .
                                                     '14 m Y N /  .


                                    )
ROBEkT KovAtntl                     )
                                        COM PLA W T
                                      (18U.S.C.j3184)
        1,A nthony P.G iom o,A ssistantU nited StatesAttom ey,being duly sw orn,state on

irlformation andbeliefthatthefollowingistrueand correct:

        In thismatter,IrepresenttheUnited Statesin fulfilling itstreaty obligation to Bosniaand

HerzegovinaC%iH'').
        Thereisan extradition treaty in forcebetween theUnited Statesand BiH,asasuccessor

stateofYugoslaviaand theKingdom ofSerbiw theTreaty Between theUnited Statesand Selwia

fortheM ut'
          ualExtradition ofFugitives9om Justice,U .S.-Yugo.,Oct.25,1901,32 Stat.1890
                                             (
(theGl-.
       rreaty''l.
3.      PtlrsuanttotheTrea'
                          ty,the Governm entofBiH hassubmitted aformalrequestthrough

diplomaticchannelsfortheextraditionofROBERT KOVACIC.
        AccordingtotheinformationprovidedbytheGovernmentofBiH,KOVAUIO was
chargedwith warcrimesagainstcivilians,inviolation ofArticle142(1)oftheCriminalCodeof
the form er SocialistFederativeR epublic ofYugoslavia.

5.      TheseoffenseswerecommittedwithinthejudsdictionofBiH.A warz'
                                                                  antfor
KovAcld'sarrestwasissuedonJtme6,2014,bytheCantonalCourtinNoviTravnik,BiH.
6.      Thewarrantwasissued on thebasisofthe following facts:




     Case 7:19-mj-00051-RSB Document 3 Filed 05/16/19 Page 1 of 4 Pageid#: 6                  rji:j19
       Dudngthenrmed conflictin BiH,Victim 1,aM uslim Bosniak civilian,lived in an

apartmentinJajce.In September1995,JajcecameunderthecontroloftheIlcroatianDefence
Cotmcil''(hereinafter,ESHVO,''basedon itsspellinginCroatian).Atthattime,11V0 soldiers
                   A

cnmeto Victim 1'sapartmentand ordered herto cook forand servethem ,harassed her,insulted

hernationality,andcaused herto fearforhersafety.

       Approxim ately fiveorsix daysafter11V0 soldiersbegan coming to Victim 1's

apnrtment,KOVAOIO,whowasalsoaHVO soldier,cametoherapartment.Hewasinitially
lcindto her,and sheprepared food forhim andllisdog.However,Victim 1rem ained agaid of

theothersoldiersinherapartmentandofthebnltalityin Jajcegenerally.
       OnSeptember19,1995,Victim 1askedKOVACIO tohelpprotecther,andhetoldherto
gotohisapartmentinthe.buildingnextdoor(wherehewassquatting).AtKOVACIU'S
apartmént,Victim 1askedifshecouldeatthefoodonthetable.Inresponse,KOVACIO toldher
todrink somebrandy,butsherefusedbecauseshewmson medication.KOVAUIC forcedVictim
1to drink som ebrandy anyway bypotlring itdown herthroat.Hethen insulted herbased on her

nationality andthrew herontothebed.Even though shebegged ltim notto touch herand to 1et

hergo,heroughlyttm led heroverand over,and forcibly rem oved herclothing.W hen shetded

to defend herself,heslappedher,took offhisclothes,andthen had sexualintercoursewith her.

KOVACIO toldVictim 1thatotherswouldalsorapeherandthenwouldkillherandthrow her
intothegarbageandblam etheSerbsforthemurder.Atonepoint,Victim 1wasableto g'
                                                                          rab

som e clothesand flee the apartm ent.

       She spentthenightin abtlm ed-down housenearby.Atdawn,Victim 1wenttothehouse

ofLenkaandLjubezM iro,butwasinslzltedbyLenkawhen shesaidshehadbeenrapedby
KOVAOIO,aCroat.Victim 1thenwenttotheapartmentofHadiijaM esicmldhermother

                                                                                              jJh
   Case 7:19-mj-00051-RSB Document 3 Filed 05/16/19 Page 2 of 4 Pageid#: 7
                                                                                          (h'll'
VejsilaM edié.Theirapartmentwasalsooccupiedby Croatsoldiers,an.
                                                              dwhenVictim 1told
IiadzijashehadbeenrapedbyaCroat,Hadàijaaskedhertoleavebecauseshewasafraidofthe
soldiers.BeforeVictim 1left m en cam eand dem anded thatshegivethem thekey toher

apartm ent,w hich she did.V ictim 1 w entto the police,butwhen she produced herID card w ith

herM uslim identity,thepoliceofficerjustthzew downhercard,wlzichsheretrievedupon
leavhv thepolicestation.

        Victim 1thensaw DubravkaM ajeriéonthestreet,andaskedherforhelp.M ajeriétook
Victim 1toherapartment,gavehers'
                               om efood,and allowedherto take abath.Thenextday,

Majeriétookhertothehosp.italbecauseherhandswerebleeding.Althougilthedoctorgaveher
somethingforherwotmds,hedidnototéerwiseexamineher.Victim 1stayedwithM ajedcfor
aboutfotlrorfivemonths;during thistim e,shegave astatementtoZvorlko Jakesevié,apolice

officerwhom shelcnew beforethewar.

        Immediatelyafterthewarended,KOVACIC leftBiH,butbeforehedidso,hethreatened
to <Itear''Victim 1again and tohavea gang Cfnish''her.

        KovAtné maybefoundwithinthejurisdictionofthiscourtat+*++Avenuesw ,
Roanoke,V A 24015.

8.      Tom Heinemnnn,A ssistantLegélAdviserfortheOfficeLaw Erlforcem entand

Intelligencein the Officeofthe LegalAdviserofthe U.S.Departm entofState,hasprovidedthe

U.S.Departm entofJusticewith adeclaration authenticating acopy ofthediplom aticnoteby

whichtherequestforextzabition'wasmadeandacopyoftheTreaty,statingthattheoffensesfor
which extradition isdem mlded are provided forby the Treaty,and confirm ing thatthe

documentssuppoftingtherequestforexkadition areproperly certified by theplincipalU .S.

diplomatieorconsularofficerinBiH,in accordmwe'
                                             with 18U.S.C.j3190,soastoenablethem

                                                                                                    ktq
     Case 7:19-mj-00051-RSB Document 3 Filed 05/16/19 Page 3 of 4 Pageid#: 8                   #tik (''
to be received into evidence.

         The déclaration from theU.S.DepartmentofStatewith itsattachm ents,including acopy .

ofthe diplom aticnotefrom BiH,acopy oftheTreaty,and thecertified docum entssubmitted in

supportoftherequest,(markedcollectivelyasGovernment'sExhibit#1)arefîledwiththis
copplaintand incop orated by referenceherein.

10. KOVAOIO wouldbelikelytofleeifhelearnedoftheexistenceofawarrantforhis
r est.
          .
                  (                                           . '
         W HEREFORE,thetmdersignedrequeststhataw arrantforthearrestofthe aforenam ed

personbeissuedin accordancewith 18U.S.C.j3184 andtheextraditiontreatybetweenthe
United StatesandBiH,so thatthefugitivem ay bearrested and broughtbeforethisCourtto the
                                     '
                            o
end thatthe evidence of crim lnality m ay be heard and considered and thatthiscom plaintand the

warrantbeplaced underthesealoftheCourttmtilsuch timeasthewarrantisexecuted. The

undersigned furtherrequeststhatthefugitivebeheld withoutbailpending resolution ofthe

requestforextradition.




                                           Anth y P. 'ol'
                                                        no
                                           As 'stqntU ted StatesAttorney




                                                         #,
S3
 13ornto eforz
             e-
              meandsubscribedinmypresencetlAis1 d yof                     ,20/1 at
                                                                              .

                                .
              i

                                           United StatesM agistrate Judge


4
    Case 7:19-mj-00051-RSB Document 3 Filed 05/16/19 Page 4 of 4 Pageid#: 9
